Citation Nr: 0603037	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory 
disability, to include bronchiectasis and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.

The present matter before the Board of Veterans' Appeals 
(Board) arose from a January 2000 rating decision that denied 
the benefits sought on appeal.  The veteran filed a notice of 
disagreement (NOD) in August 2000, and the RO issued a 
statement of the case (SOC) in October 2000.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2000.

In September 2003, the veteran and his spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

In March 2004, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  After completion of the requested action, the 
RO continued the denial of the claim (as reflected in the 
June 2005 Supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Although the veteran's occupations in service resulted in 
probable asbestos exposure, he has not been diagnosed with 
asbestosis or any other typically asbestos-related disease.

3.  The weight of the competent medical evidence establishes 
that there is less likely than not a medical relationship 
between any current pulmonary/respiratory disorder and the 
veteran's military service, to include any asbestos exposure 
therein.  

CONCLUSION OF LAW

The criteria for service connection for a 
pulmonary/respiratory disability, to include bronchiectasis 
and COPD, are not met.   38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through February 2001, March 2004 and March 2005 notice 
letters, an October 2000 SOC, as well as March 2002 and June 
2005 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February 2001, March 2004 and 
March 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Furthermore, the veteran was 
requested to provide the RO with any evidence or information 
in his possession pertaining to this appeal.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the January 2000 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the appeal 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the October 2000 SOC, as well 
as March 2002 and June 2005 SSOCs notified the veteran what 
was needed to substantiate his claim, and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the February 2001, March 2004 and March 2005 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letters, SOC, and SSOCs, the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers, in addition to 
those identified below, from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records are associated with the claims file, as are 
treatment records from the VA Medical Center (VAMC) in 
Beckley, West Virginia; from Princeton Community Hospital; 
from Southern Highlands Community Mental Health Center; from 
Welch Emergency Hospital; from Mercer Clinic; and from 
Bluefield Orthopedics.  In connection with his claims, the 
veteran has been afforded a number of VA examinations, the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim on 
appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Factual Background

The veteran served aboard several vessels during his service 
in the U.S. Navy, and he also served at the Kodiak Naval 
Station in Alaska.  Although the veteran has claimed that he 
had exposure to asbestos in service, which has caused or 
contributed to his current respiratory disorder, service 
medical records are negative for respiratory disorders or for 
any indication of asbestos exposure.  

A request for determination of asbestos exposure was 
forwarded to the Naval medical liaison at the National 
Personnel Records Center (NPRC).  In January 2000, the 
contact representative reported that there was no way it 
could be determined to what extent the veteran was exposed to 
asbestos during his naval service.  It was noted that that 
general specifications for ships during the period the 
veteran was in service required heated surfaces to be covered 
with an insulating material and it was highly probable that 
asbestos products were used in this regard, and given the 
veteran's rating (i.e., military occupational specialty) as a 
fireman (FN) and engineman (EN), exposure to asbestos was 
highly probable.  However, a positive statement that the 
veteran was or was not exposed to asbestos could not be made.

In June 2001, the veteran's private physician diagnosed the 
veteran with pulmonary fibrosis with COPD and bronchiectasis.  
That examiner additionally commented the veteran's asbestos 
exposure from 1951 to 1955 most likely is a factor as a 
direct agent that may have exacerbated his bronchiectasis.  

The veteran was afforded a VA examination in August 2001.  At 
that time, the veteran reported working with asbestos in 
service and onset of breathing problems in the late 1970's, 
at which time he discontinued cigarette smoking, a habit that 
he began at age 17.  He reported moving to Florida in 1977.  
The veteran uses oxygen at night because of problems with 
breathing and takes oral antibiotics 2 to 3 times per year 
for bronchitis or pneumonia.  The examiner noted the absence 
of evidence of pleural plaques, thickening or effusion on 
previous X-rays.  Diagnosis was chronic obstructive pulmonary 
disease (COPD) with bronchiectasis.  The examiner 
additionally commented that, in his view, it was unlikely 
that the veteran's pulmonary disease was a manifestation of 
presumed asbestos exposure.  

During his September 2003 Board hearing, the veteran 
testified that he first learned that his "lungs were real 
bad" around 1963, approximately eight years after service 
but that he didn't relocate from Illinois to Florida until 
1977, some thirteen years later.  (See Transcript of Hearing, 
p. 6).  

A February 2004 private radiology report recognized 
hyperaerated lungs with emphysematous change and chronic 
fibrotic change.  No pleural fluid was demonstrated.  The 
impression generated was COPD plus pulmonary fibrosis along 
with basilar emphysematous change on the right.  

An additional VA medical opinion was generated in March 2005.  
The physician who prepared that report reviewed the claims 
file and concluded that it was unlikely that any of the 
veteran's pulmonary symptoms, whether they be asbestosis or 
bronchiectasis, is related to military service.  The examiner 
accepted that the veteran "had asbestos exposure in service; 
however, asbestosis usually takes 20 years to develop." 
(Emphasis added).  The examiner noted that the veteran 
reported pulmonary symptomatology within eight years after 
service.  Thus, the examiner concluded that the 
symptomatology would not be asbestosis, and more likely 
chronic obstructive pulmonary disease (COPD) and/or 
bronchiectasis.  Also, the examiner noted that the veteran's 
imaging studies do not show evidence of asbestos disease, 
typically pleural plaques or pleural thickening.  Thus the 
examiner concluded that current pulmonary problems were less 
likely than not related to service.  

Medical evidence received from the Social Security 
Administration in October 2004 includes a pulmonary function 
test (PFT) report, dated in April 1992, that includes a 
notation that the veteran reportedly had a history of 
cigarette smoking until he quit in 1964.  

III.  Legal Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  .

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

As noted in the factual background, a positive statement that 
the veteran was or was not exposed to asbestos could not be 
made.  However, inasmuch as the NPRC reported that exposure 
to asbestos was highly probable because of his military 
occupation, it is accepted that the veteran was exposed to 
asbestos during service.  

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures). 

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in 
March 2004 requesting details to enable development of the 
veteran's asbestosis or asbestos related claim, and he 
provided a response dated in April 2004.

Initially, the Board notes that, notwithstanding the 
veteran's likelihood of asbestos exposure in  service, the 
fact remains that the veteran has not been diagnosed with 
asbestosis or a typically asbestos-related disability.  The 
Board also finds that the evidence also does not persuasively 
establish a medical relationship between any current 
pulmonary/respiratory disability and in-service asbestos 
exposure.  

In support of the veteran's claim of such a relationship, the 
June 2001 private medical report reflects the physician's 
opinion that the veteran's asbestos exposure "may have 
exacerbated his bronchiectasis".  (Emphasis added).  
However, a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 
(1993)  Accordingly, the June 2001 notation is not accorded 
any great probative weight.  The probative value of that 
opinion is further diminished by the fact that the examiner's 
conclusion that the asbestos exposure is a factor as a direct 
agent is not supported by any medical rationale.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities 
and unsupported medical opinions carry negligible probative 
weight).  Furthermore, there is no indication that the 
examiner conducted a comprehensive review of the entire 
claims file, including the veteran's service medical records.  
Although the Board is not questioning the competence of the 
veteran's private medical providers, the Board also points 
out that the opinion by the veteran's private physician is 
not entitled to more weight merely because he/she treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, in 
fact, do not recognize such a rule.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).

When considering all of the medical opinion evidence of 
record, the Board finds that the private opinion simply does 
not carry the same probative weight as the 2001 and 2005 VA 
medical opinions on the question of medical relationship 
between current disability and service.

As indicated above, an August 2001 VA examiner noted the 
absence of evidence of pleural plaques, thickening or 
effusion on previous X-rays.  While the physician diagnosed 
COPD with bronchiectasis, he opined that it was unlikely that 
the veteran's pulmonary disease was a manifestation of 
presumed asbestos exposure.  

Further, the March 2005 opinion (prepared by a different 
physician because the prior examiner was unavailable) also 
concluded, after review of the claims that current pulmonary 
problems were "less than 50 percent: likely related to 
service.  In support of the opinion, the physician observed, 
as the prior examiner had, the absence of X-ray evidence of 
changes consistent with asbestos exposure.  The  onset of 
respiratory symptomatology some 8 years after military 
discharge also was a consideration in the March 2005 
examiner's conclusion that the veteran's 
respiratory/pulmonary condition was likely unrelated to 
asbestos exposure in service because asbestos related 
symptomatology "unlikely" becomes manifest before 20 years 
after exposure.  

The Board acknowledges that the veteran has provided some 
conflicting statements as to onset of such symptomatology.  
During his August 2001 VA examination, the veteran claimed 
that his breathing problems commenced in the late 1970's, 
which, if true, would place onset of such symptomatology over 
20 years after service.  However, the veteran also has 
reported that he discontinued cigarette smoking 
simultaneously with commencement of his breathing problems, 
and, during his Board hearing, he asserted at his hearing 
before the undersigned in September 2003, he described 
respiratory problems beginning in the 1960's.  

Notwithstanding the veteran's testimony-ostensibly offered 
in more direct support of the current claim-the Board finds 
that the more probative evidence supports the conclusion that 
the veteran's respiratory/pulmonary problems were first 
manifested approximately 8 years after his military 
discharge.  In addition to the earlier statements, noted 
above, an April 1992 PFT report notes that the veteran 
stopped smoking 1964, but does not refer to the onset of any 
pulmonary/respiratory problems at the time of smoking 
cessation.  The Board finds that that record also tends to 
support-albeit, indirectly-the onset of respiratory 
problems some 8 years after service.  

The Board also notes that the March 2005 examiner's opinion 
that asbestosis "usually takes 20 years to develop" is not 
a repudiation of the latency period accepted by VA's Manual M 
21-1 (10-45 years) insofar as the examiner's use of the term 
"usually" operates only as a refinement to the latency 
period and is taken to mean that asbestos related respiratory 
disorders do not occur with the same frequency along the 
latency period continuum.  Even if the Board were to 
recognize the onset of the veteran's respiratory problems at 
the low boundary of the latency period accepted by VA's 
Manual 21-1 for an asbestosis related disorder, the Board 
emphasizes that the medical evidence rejects that there is 
radiographic evidence of asbestos related lung disease-see 
March 2005 VA examination report-or, for that matter, any 
diagnosis of asbestosis.  

In sum, the Board finds that the competent VA medical 
professionals offered more definitive opinions, and that 
those opinions reflect consideration of an accurate and 
complete history.  As such,  the Board finds that the August 
2001 and March 2005 medical opinions outweigh the evidence in 
support of the veteran's claim because they are based on a 
review of current diagnostic testing that were negative for 
any asbestos-related lung disorder, and the veteran's 
complete medical history; as such, these opinions are more 
probative on the question of medical relationship-the 
question upon which the current claim hinges.  While the 
Board may not ignore a medical opinion-such as the June 2001 
private examiner's opinion offered in support of the claim-
it is certainly free to discount the relevance of a 
physician's statement, as it has done in this case.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

In addition to the medical evidence, the Board has considered 
the appellant's and his wife's assertions advanced in support 
of the claim, to include the veteran's assertions that his 
exposure to cold in Alaska somehow caused or exacerbated his 
pulmonary conditions.  However, as each is a layperson 
without the appropriate medical training and expertise, 
neither the veteran nor his wife is competent to provide a 
probative opinion on a medical matter-to particularly 
include the etiology of pulmonary/respiratory disability for 
which VA compensation benefits are sought.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the most persuasive medical evidence in 
this case simply does not support the veteran's assertions.

For all the foregoing reasons, the claim for service 
connection for pulmonary/respiratory disability, to include 
bronchiectasis and COPD, must be denied.   In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





ORDER

Service connection for a pulmonary/respiratory disability, to 
include bronchiectasis and COPD, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


